Exhibit 99.2 PRO FORMA VALUATION REPORT FIRST CHARTER, MHC CHARTER FINANCIAL CORPORATION CHARTERBANK West Point, Georgia Dated As Of: May 21, 2010 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 May 21, 2010 Boards of Directors First Charter, MHC Charter Financial Corporation CharterBank 1233 O.G. Skinner Drive West Point, Georgia31833 Members of the Boards of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock to be issued by Charter Financial Corporation, West Point, Georgia (“Charter Financial” or the “Company”) in connection with the stock issuance plan more fully described below whereby the Company will offer shares of its common stock in an “incremental” stock offering.The incremental offering will allow the Company to raise capital while remaining a majority owned subsidiary of its mutual holding company parent, First Charter, MHC (the “MHC”).The MHC currently has a majority ownership interest in, and its principal asset consists of, approximately 84.9% of the common stock of Charter Financial (the “MHC Shares”), the mid-tier holding company for CharterBank, West Point, Georgia (the “Bank”).The remaining 15.1% of Charter Financial’s common stock is owned by public stockholders.Charter Financial, which completed its initial public stock offering in October 2001, owns 100% of the common stock of the Bank.It is our understanding that Charter Financial will offer its stock, representing the majority ownership interest held by the MHC, in a subscription offering to Eligible Account Holders, Employee Stock Benefit Plans, Supplemental Eligible Account Holders and Other Members.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale in a community offering to members of the local community with a preference given first to natural persons residing in Georgia and Alabama and then to Charter Financial public stockholders. This Appraisal is furnished pursuant to the requirements of the Code of Federal Regulations 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”), which have been adopted in practice by the Federal Deposit Insurance Corporation (“FDIC”). Washington Headquarters Rosslyn Center 1100 North Glebe Road, Suite 1100 Arlington, VA22201 www.rpfinancial.com Telephone:(703) 528-1700 Fax No.:(703) 528-1788 Toll-Free No.:(866) 723-0594 E-Mail:mail@rpfinancial.com Boards of Directors May 21, 2010 Page 2 Stock Issuance Plan On April 20, 2010 and amended as of June 7, 2010, the respective Boards of Directors of the MHC, the Company and the Bank adopted the Stock Issuance Plan whereby the Company will offer shares of its common stock in an “incremental” stock offering. The incremental offering (the “Offering”) will allow the Company to raise capital while remaining a majority owned subsidiary of its mutual holding company parent, First Charter, MHC.The incremental offering will not increase the number of outstanding shares of common stock because the number of shares owned by First Charter, MHC will be reduced by the number of shares sold by the Company in the offering.As of March 31, 2010, the MHC’s ownership interest in Charter Financial approximated 84.9%, and the public stockholders’ ownership interest in Charter Financial approximated 15.1%.Pursuant to the Stock Issuance Plan, the Company will issue sufficient shares to increase the public stockholders’ ownership interest to between 38.0% and 47.0% and, the MHC’s ownership interest will be reduced to between 62.0% and 53.0%, respectively.Because the total number of shares issued and outstanding, including shares held by the MHC and shares held by public stockholders, will not change as a result of the Offering, the pro forma appraisal determined herein determines the per share offering price and the valuation range will be applied to the offering price per share. The Company intends to use proceeds from the offering to support organic growth and acquisitions of financial institutions as opportunities arise, especially acquisitions of troubled financial institutions with FDIC assistance. In March 2010, CharterBank purchased certain assets and assumed the deposits and certain other liabilities of McIntosh Commercial Bank, a commercial bank headquartered in Carrollton, Georgia, and in June 2009, CharterBank purchased certain assets and assumed certain liabilities of Neighborhood Community Bank, a commercial bank headquartered in Newnan, Georgia. The acquisition of each of these failed institutions included FDIC loss-sharing agreements. In adopting the Stock Issuance Plan, the Board terminated First Charter, MHC’s plan to reorganize into the stock holding company structure and undertake a “second-step” stock offering, which was announced in December 2009. RP® Financial, LC. RP® Financial, LC. (“RP Financial”) is a financial consulting firm serving the financial services industry nationwide that, among other things, specializes in financial valuations and analyses of business enterprises and securities, including the pro forma valuation for savings institutions converting from mutual-to-stock form.The background and experience of RP Financial is detailed in Exhibit V-1.We believe that, except for the fee we will receive for our appraisal, we are independent of the Company, the Bank, the MHC and the other parties engaged by the Bank or the Company to assist in the stock conversion process. Boards of Directors May 21, 2010 Page 3 Valuation Methodology In preparing our Appraisal, we have reviewed the regulatory applications of Charter Financial, the Bank and the MHC, including the prospectus as filed with the OTS and the Securities and Exchange Commission (“SEC”).We have conducted a financial analysis of Charter Financial, the Bank and the MHC that has included a review of audited financial information for fiscal years ended September 30, 2005 through 2009 and through March 31, 2010, and due diligence related discussions with Charter Financial’s management; Dixon Hughes, PLLC, the Company’s independent auditor; Luse Gorman Pomerenk & Schick, P.C., Charter Financial’s conversion counsel; and Stifel, Nicolaus & Company, Incorporated, the Company’s financial and marketing advisor in connection with the stock offering.All assumptions and conclusions set forth in the Appraisal were reached independently from such discussions.In addition, where appropriate, we have considered information based on other available published sources that we believe are reliable.While we believe the information and data gathered from all these sources are reliable, we cannot guarantee the accuracy and completeness of such information. We have investigated the competitive environment within which the Company operates and have assessed the Company’s relative strengths and weaknesses.We have kept abreast of the changing regulatory and legislative environment for financial institutions and analyzed the potential impact on the Company and the industry as a whole.We have analyzed the potential effects of the Offering on the Company’s operating characteristics and financial performance as they relate to the pro forma market value.We have reviewed the economy in the Company’s primary market area and have compared the Company’s financial performance and condition with publicly-traded thrifts in mutual holding company form, as well as all publicly-traded thrifts.We have reviewed conditions in the securities markets in general and in the market for thrift stocks in particular, including the market for existing thrift issues and the market for initial public offerings by thrifts.We have specifically considered the market for the stock of publicly-traded mutual holding companies, including the market for offerings completed by other mutual holding companies.We have excluded from such analyses thrifts subject to announced or rumored acquisition, mutual holding company institutions that have announced their intent to pursue second step conversions, and/or those institutions that exhibit other unusual characteristics.We have also considered the expected market for the Company’s public shares immediately upon completion of the Offering. Our Appraisal is based on the Company’s representation that the information contained in the regulatory applications and additional information furnished to us by the Company, its independent auditors, legal counsel and other authorized agents are truthful, accurate and complete.We did not independently verify the financial statements and other information provided by the Company, its independent auditors, legal counsel and other authorized agents nor did we independently value the individual assets or liabilities, on or off balance sheet, of the Company.The valuation considers the Company only as a going concern and should not be considered as an indication of the Company’s liquidation value. Our appraised value is predicated on a continuation of the current operating environment for the Bank, the MHC and the Company and for all thrifts and their holding companies, including mutual holding companies.Changes in the local, state and national economy, the legislative and regulatory environment for financial institutions and mutual holding companies, the stock market, interest rates, and other external forces (such as natural disasters or significant world events) may occur from time to time, often with great unpredictability, and may materially impact the value of thrift stocks as a whole or the Bank’s, the MHC’s and the Company’s values alone.It is our understanding that there are no current plans for pursuing a second step conversion or for selling control of the Bank or the Company at this time.To the extent that such factors can be foreseen, they have been factored into our analysis. Boards of Directors May 21, 2010 Page 4 Pro forma market value is defined as the price at which the Company’s stock, immediately upon completion of the offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Valuation Conclusion It is our opinion that, as of May 21, 2010, the aggregate market value of the Company’s pro forma market value of the shares to be issued immediately following the completion of the Stock Issuance Plan, including the shares issued to public shareholders as well as those retained by the MHC, equaled $160,582,305.Based upon 18,672,361 shares issued and outstanding, the pro forma market value is $8.60 per share.This pro forma market value forms the midpoint of the valuation range with a minimum of $136,494,959 and a maximum of $184,669,650 based on a minimum price per share of $7.31 and a maximum price per share of $9.69.If market conditions warrant, the value can be increased by 15% to a supermaximum price per share of $11.37 equal to a pro forma market value of $212,304,745 based on 11,672,361 shares issued and outstanding.The resulting range of value pursuant to regulatory guidelines and the corresponding pro forma valuation per share based upon 18,672,361 shares issued and outstanding is set forth below: Pro Forma Total Shares Pro Forma Valuation Issued and Market Per Share Outstanding (1) Value Supermaximum $ $ Maximum $ $ Midpoint $ $ Minimum $ $ Pursuant to the Stock Issuance Plan, the number of shares w ill not change as a result of the incremental offering. The Offering The Stock Issuance Plan allows the Board of Directors to determine the number of shares that will be sold in the Offering, with a minimum number of shares sold that will increase the public stockholders’ ownership to 38.0% and a maximum number of share sold that will increase the public stockholders’ ownership to 47.0%.Based on the midpoint pro forma market value of $8.60 per share and the valuation range discussed above, the offering assuming the minimum shares and maximum shares offered are set forth below. Boards of Directors May 21, 2010 Page 5 Limiting Factors and Considerations Our valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the Common Stock.Moreover, because such valuation is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of Common Stock in the Offering will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the pro forma market value thereof. Percent of Company Shares Pro Forma Valuation Per Share Total Shares Sold in the Offering Offering Amount Sold in the Offering Outstanding After the Offering Assuming the minimum number of shares sold Supermaximum $ $ % % Maximum $ $ % % Midpoint $ $ % % Minimum $ $ % % Assuming the maxmum number of shares sold Supermaximum $ $ % % Maximum $ $ % % Midpoint $ $ % % Minimum $ $ % % RP Financial’s valuation was based on the financial condition, operations and shares outstanding of Charter Financial as of March 31, 2010, the date of the financial data included in the prospectus. RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities.RP Financial maintains a policy which prohibits RP Financial, its principals or employees from purchasing stock of its client institutions. Boards of Directors May 21, 2010 Page 6 This valuation will be updated as provided for in the conversion regulations and guidelines.These updates will consider, among other things, any developments or changes in the financial performance and condition of Charter Financial, management policies, and current conditions in the equity markets for thrift shares, both existing issues and new issues.These updates may also consider changes in other external factors which impact value including, but not limited to: various changes in the legislative and regulatory environment for financial institutions, the stock market and the market for thrift stocks, and interest rates.Should any such new developments or changes be material, in our opinion, to the valuation of the shares, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in the update at the date of the release of the update.The valuation will also be updated at the completion of Charter Financial’s stock offering. Respectfully submitted, RP® FINANCIAL, LC. /s/ William E. Pommerening William E. Pommerening Chief Executive Officer and Managing Director /s/ James P. Hennessey James P. Hennessey Director RP® Financial, LC. TABLE OF CONTENTS i TABLE OF CONTENTS CHARTER FINANCIAL CORPORATION CHARTERBANK West Point, Georgia PAGE DESCRIPTION NUMBER CHAPTER ONE OVERVIEW AND FINANCIAL ANALYSIS Introduction I.1 Stock Issuance Plan I.2 Purpose of the Reorganization I.3 Strategic Overview I.4 Business Plan I.6 Balance Sheet Trends I.8 Income and Expense Trends I.14 Interest Rate Risk Management I.18 Lending Activities and Strategy I.19 Asset Quality I.24 Funding and Composition Strategy I.25 Subsidiary I.25 Legal Proceedings I.26 CHAPTER TWO MARKET AREA Introduction II.1 Interest Rate Environment II.3 Market Area Demographics II.3 Regional/Local Economic Factors II.6 Market Area Deposit Characteristics II.8 Summary II.10 CHAPTER THREE PEER GROUP ANALYSIS Peer Group Selection III.1 Basis of Comparison III.2 Selected Peer Group III.3 Financial Condition III.6 Income and Expense Components III.9 Loan Composition III.12 Credit Risk III.14 Interest Rate Risk III.15 Summary III.18 RP® Financial, LC. TABLE OF CONTENTS ii TABLE OF CONTENTS CHARTER FINANCIAL CORPORATION CHARTERBANK West Point, Georgia (continued) PAGE DESCRIPTION NUMBER CHAPTER FOUR VALUATION ANALYSIS Introduction IV.1 Appraisal Guidelines IV.1 RP Financial Approach to the Valuation IV.2 Valuation Analysis IV.3 1. Financial Condition IV.3 2. Profitability, Growth and Viability of Earnings IV.4 3. Asset Growth IV.6 4. Primary Market Area IV.7 5. Dividends IV.8 6. Liquidity of the Shares IV.8 7. Marketing of the Issue IV.9 A.The Public Market IV.9 B.The New Issue Market IV.14 C.The Acquisition Market IV.16 D.Trading in Charter Financial Stock IV.16 8. Management IV.18 9. Effect of Government Regulation and Regulatory Reform IV.19 Summary of Adjustments IV.19 Basis of Valuation-Fully Converted Pricing Ratios IV.20 Valuation Approaches: Fully Converted Basis IV.21 1. Price-to-Earnings (“P/E”) IV.25 2. Price-to-Book (“P/B”) IV.27 3. Price-to-Assets (“P/A”) IV.27 Comparison to Recent Offerings IV.28 Valuation Conclusion IV.29 RP® Financial, LC. LIST OF TABLES iii LIST OF TABLES CHARTER FINANCIAL CORPORATION CHARTERBANK West Point, Georgia TABLE NUMBER DESCRIPTION PAGE Historical Balance Sheet Data I.9 Historical Income Statements I.15 Summary Demographic Data II.5 Unemployment Trends II.7 Deposit Summary II.9 Peer Group of Publicly-Traded Thrifts III.5 Balance Sheet Composition and Growth Rates III.7 Income as a Pct. of Avg. Assets and Yields, Costs, Spreads III.10 Loan Portfolio Composition and Related Information III.13 Credit Risk Measures and Related Information III.16 Interest Rate Risk Measures and Net Interest Income Volatility III.17 Pricing Characteristics and After-Market Trends IV.15 Market Pricing Comparatives IV.17 Comparable Institution Analysis: implied per share data IV.22 Pricing Ratios Fully Converted Basis: MHC Institutions IV.30 Pricing Ratios Reported Basis: MHC Institutions IV.31 RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.1 I.OVERVIEW AND FINANCIAL ANALYSIS Introduction CharterBank (the “Bank”), organized in 1954, is a federally chartered stock savings bank headquartered in West Point, Georgia.The Bank serves the I-85 corridor in western Georgia and eastern Alabama through 16 full-service branches, its corporate office and three loan production offices (“LPOs”).CharterBank’s parent is Charter Financial Corporation (“Charter Financial” or the “Company”) which is 84.9% owned by First Charter MHC (“First Charter” or the “MHC”) and 15.1% owned by public shareholders. On October 16, 2001, CharterBank converted from a federally-chartered mutual savings and loan association into a three-tiered mutual holding company structure.CharterBank was the wholly-owned subsidiary of Charter Financial (the mid-tier holding company), and Charter Financial was the majority owned subsidiary of First Charter.Through a public offering the same year, Charter Financial sold 3,964,481 shares of its common stock to the public, representing 20% of the outstanding shares, at $10.00 per share and received net proceeds of $37.2 million.Charter Financial contributed 50% of the net proceeds from the initial public offering to CharterBank.An additional 15,857,924 shares, or 80% of the outstanding shares of Charter Financial, were issued to First Charter. An Employee Stock Ownership Plan (“ESOP”) was established and the ESOP acquired 317,158 shares of Charter Financial common stock in the offering, using the proceeds of a loan from Charter Financial.The net proceeds, adjusted for the ESOP, totaled approximately $34 million. Pursuant to a tender offer transaction completed in fiscal 2007, the Company repurchased 508,842 shares of its common stock and deregistered with the Securities and Exchange Commission (“SEC”).In conjunction with the deregistration, the Company moved the trading of its stock from NASDAQ to the Over-the-Counter Bulletin Board (“OTCBB”), where it is now quoted under the symbol CHFN.OB.Both the Company and the MHC earn interest income on a small balance of liquidity investments and there are no other significant activities conducted by the Company or the MHC.The most significant asset of the Company is its equity investment in the Bank; in addition, the Company has extended a loan to the Bank’s employee stock ownership plan (“ESOP”). RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.2 As of March 31, 2010, the Company had $1.24 billion in assets, $906.6 million in deposits and total equity of $110.7 million, or 8.9% of total assets.The Company’s audited financial statements are included by reference as Exhibit I-1 and a summary of key operating ratios are included in Exhibit 1-2.The Bank is a member of the Federal Home Loan Bank (“FHLB”) system, and its deposits are insured up to the regulatory maximums by the Federal Deposit Insurance Corporation (“FDIC”). Stock Issuance Plan On April 20, 2010 and amended as of June 7, 2010, Charter Financial announced that the Board of Directors unanimously adopted a stock issuance plan (“Stock Issuance Plan”), pursuant to which Charter Financial will retain its three-tier MHC structure and will pursue an incremental offering that will increase the ownership of public stockholders.Shares will be offered for sale to eligible depositors of CharterBank, Neighborhood Community Bank and McIntosh Commercial Bank, Charter Financial’s tax-qualified employee stock benefit plans, eligible borrowers of CharterBank, and to the extent shares remain available, residents of Alabama and Georgia, stockholders other than First Charter, MHC and the general public.Under the terms of the Stock Issuance plan, at the conclusion of the stock offering, First Charter, MHC will contribute to Charter Financial a number of shares of common stock equal to the number of shares sold in the stock offering and such shares will then be cancelled to avoid dilution to the existing public stockholders.The total number of outstanding shares of common stock of Charter Financial will not change as a result of the stock offering. As of March 31, 2010, the MHC’s ownership interest in Charter Financial approximated 84.9%, and the public stockholders’ ownership interest in Charter Financial approximated 15.1%.The Company will issue sufficient shares in the offering to increase the public stockholders’ ownership interest to between 38.0% and 47.0% and, the MHC’s ownership interest will be reduced to between 62.0% and 53.0%, respectively.Because the total number of shares issued and outstanding, including shares held by the MHC and shares held by public stockholders, will not change as a result of the Offering, the pro forma appraisal determined herein determines the per share offering price and the valuation range will be applied to the offering price per share. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.3 Purpose of the Reorganization The incremental offering will increase Charter Financial’s capital level and is intended to facilitate continued growth and implementation of the Company’s business strategy by: (1) supporting internal growth through increased lending in the communities served serve, including the new markets resulting from the recent acquisitions of Neighborhood Community Bank (“NCB”) and Mackintosh Commercial Bank (“MCB”); (2) providing capital to support acquisitions of financial institutions as opportunities arise, especially troubled financial institutions with Federal Deposit Insurance Corporation assistance, although there are no current agreements to acquire a financial institution or other entity;(3) improving the Company’s capital position during a period of significant economic, regulatory and political uncertainty, especially for the financial services industry; (4) enabling the Company to enhance existing products and services to meet the needs of the marketplace; (5) assisting in managing interest rate risk; and (6) improving the liquidity of the Company’s shares of common stock and enhancing stockholder returns through more flexible capital management strategies.The projected use of stock proceeds is highlighted below. ● The MHC.The MHC will receive no proceeds from the stock offering. ● The Company.The Company is expected to retain up to 50% of the net offering proceeds.At present, Company funds, net of the loan to the ESOP, are expected to be invested initially into high quality investment securities with short- to intermediate-term maturities, generally consistent with the current investment mix.Over time, Company funds are anticipated to be utilized for various corporate purposes, possibly including acquisitions, infusing additional equity into the Bank, repurchases of common stock, and the payment of regular and/or special cash dividends. ● The Bank.The balance of the net offering proceeds will be infused into the Bank.Cash proceeds (i.e., net proceeds less deposits withdrawn to fund stock purchases) infused into the Bank are anticipated to become part of general operating funds, and are expected to initially be invested in short-term investments pending longer term deployment, i.e., funding lending activities, general corporate purposes and/or expansion and diversification. The Company expects to continue to pursue a controlled growth strategy, seeking to diminish the wholesale elements of the balance sheet (i.e., investment in wholesale investment and mortgage-backed securities funded by brokered and credit union CDs as well as borrowed funds).Growth may be facilitated by branch or whole bank acquisitions including assisted transaction similar to the NCB and MCB acquisitions but none are contemplated at this time. Over the long term, the Company will seek to leverage its strong capital through such growth and may also consider various capital management strategies including pursuing a second step conversion, share repurchases, payment of dividends and other corporate transactions to assist in the long-run objective of increasing shareholder value. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.4 Strategic Overview Charter Financial is a community-oriented financial institution, with the primary focus on meeting the borrowing needs of its local retail and commercial customers in the markets served by its branches and other nearby areas.Over much of its existence, Charter Financial pursued a traditional thrift operating strategy, with 1-4 family loans and retail deposits making up the majority of the balance sheet.Beginning in the late 1980s, however, Charter Financial began to pursue alternative strategies that impacted the current size and composition of the balance sheet. Freddie Mac Stock.The economy in Charter Financial’s market area in the West Point area has historically been a low growth rural market which, coupled with a relatively competitive marketplace, prompted management in the late 1980s to search for alternative investment vehicles.The Company realized significant appreciation in the value of its Freddie Mac Stock investment, which was valued at nearly $350 million at its peak level which provided for a more than $200 million after-tax gain.The value of the Company’s Freddie Mac stock fluctuated through 2007 both as a result in changes in the market price (the investment was classified as available for sale and marked-to-market for financial reporting purposes) but gradually diminished as a result of periodic divestitures.In this regard, the Bank sold shares of Freddie Mac stock in fiscal 2007 to generate approximately $70.6 million of cash in connection with the repurchase of 508,842 shares of Charter Financial common stock as it sought to deregister with the SEC.The value of the Freddie Mac stock investment fell sharply in fiscal 2008 as the financial crisis erupted and Freddie Mac required Federal financial assistance to remain solvent.Charter Financial disposed of its remaining ownership of Freddie Mac Stock in fiscal 2008.The financial problems of Freddie Mac and the erosion of its stock price has been the principal factor in the diminishment of the Company’s capital from a fiscal year end peak level of $267.7 million in 2006 to $101.0 million as of March 31, 2010.Moreover, the Freddie Mac stock supported the Company’s earnings through fiscal 2008, both through dividends received, the sale of covered call option contacts on Freddie Mac stock and through gains on sale realized through periodic sales of shares Freddie Mac stock. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.5 Balance Sheet Leverage.In response to the growth in equity resulting from the appreciation in the value of Freddie Mac stock, the infusion of the net proceeds of the minority stock offering completed in 2001, and owing to the limited retail growth opportunities in the Company’s traditional markets in eastern Alabama and western Georgia, Charter Financial pursued a wholesale leveraging strategy whereby the Company utilized borrowings and wholesale deposits (i.e., brokered deposits and credit union CDs) to fund the purchase of investment securities.The purpose of this strategy was to supplement the growth provided by retail operations to generate net interest income from the yield-cost spread realized on the new assets and liabilities.Primarily as a result of this strategy, total assets grew from $352 million in 1996 to a peak level of $1.1 billion in fiscal 2006.As the Company’s equity has diminished since fiscal 2006, Charter Financial has intensified efforts to grow within profitable niches in targeted areas of retail banking. Retail Banking Operations.The Company has been seeking to build its retail banking operations to offset the loss of income from the Freddie Mac stock investment and the limited profitability of the wholesale leveraging strategy referenced above.In this regard, Charter Financial has been seeking to expand its retail banking footprint within the I-85 corridor in eastern Alabama and western Georgia both through de novo branching and through acquisition (the Company has completed four acquisitions since 1999 and the most recent acquisitions of NCB and MCB with FDIC assistance were the most significant and will be more fully described in a section to follow).Overall, the Company is seeking to reduce the wholesale component of its operations by seeking to focus on the building of a retail deposit base and funding of local loans.To this end, Charter Financial is positioning itself as a full-service community bank that offers both retail and commercial loan and deposit products to all the markets currently served by the Company, within the I-85 corridor.From the standpoint of its lending operations, Charter Financial’s lending operations consist of four major segments:(1) residential mortgage lending for portfolio; (2) commercial and multi-family mortgage lending; (3) construction lending and (4) secondary market operations where Charter Financial originates loans for resale (servicing has been retained by the Bank in the past but currently loans are generally sold with the servicing rights released).The core banking strategy also includes a focus on retail deposit funding including higher balance and/or low-cost transaction accounts that management anticipates will reduce Charter Financial’s funding and/or operating costs while stabilizing overall funding operations.The Company’s core business operations also include an effort to improve service and increase efficiency in the core banking operations Growth Through Acquisition.In view of the small size and limited growth of the Company’s markets, management has pursued growth through acquisition by completing four acquisitions since 1999. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.6 ● Citizens BancGroup, Inc.The Company acquired Citizens BancGroup, Inc., Valley Alabama (“Citizens”) in 1999, in an all cash acquisition which added approximately $45 million and $42 million of assets and deposits, respectively, to the Company’s balance sheet and added three offices in Valley and one office in Lannett (one office has subsequently been closed). ● EBA Bancshares.In 2003, the Company acquired EBA Bancshares (“EBA”) and its Eagle Bank subsidiary operating in the Auburn/Opelika market with a total of three branches.The $8.4 million acquisition price consisted solely of cash and added approximately $77 million of assets to the Company’s balance sheet. ● Neighborhood Community Bank.In June 2009, the Company entered into an acquisition agreement with the Federal Deposit Insurance Corporation to acquire certain assets and assume certain liabilities of NCB, a full-service commercial bank headquartered in Newnan, Georgia.The Company assumed $195.3 million of NCB’s liabilities, including $181.3 million of deposits, with no deposit premium paid, and acquired $202.8 million of NCB assets, including $159.9 million of loans, net of unearned income, and $17.7 million of real estate owned, at a discount to book value of $26.9 million.The acquisition agreement with the Federal Deposit Insurance Corporation included loss-sharing agreements pursuant to which the Federal Deposit Insurance Corporation will assume 80% of losses and share 80% of loss recoveries on the first $82 million of losses on acquired loans and real estate owned, and assume 95% of losses and share 95% of loss recoveries on losses exceeding $82 million.Loans and other real estate owned that are covered under the loss-sharing agreements are referred to as “covered loans” and “covered other real estate,” respectively. ● McIntosh Commercial Bank. In March 2010, the Company entered into an acquisition agreement with the Federal Deposit Insurance Corporation to acquire certain assets and assume certain liabilities of MCB, a full-service commercial bank headquartered in Carrollton, Georgia.The Company assumed $306.2 million of MCB’s liabilities, including $295.0 million of deposits, with no deposit premium paid, and acquired $322.6 million of MCB assets, including $207.6 million of loans, net of unearned income, and $55.3 million of real estate owned, at a discount to book value of $155.9 million.The acquisition agreement with the Federal Deposit Insurance Corporation included loss-sharing agreements pursuant to which the Federal Deposit Insurance Corporation will assume 80% of losses and share 80% of loss recoveries on the first $106 million of losses on acquired loans and real estate owned, and assume 95% of losses and share 95% of loss recoveries on losses exceeding $106 million.The Company recorded approximately $15.6 million in purchase gain, or negative goodwill, in connection with the MCB transaction. Business Plan The Company’s business plan for the future is focused on integrating the operations of NCB and MCB over the near term and building the retail banking franchise over the longer term.Specific strategic objectives include the following: RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.7 Effective Integration of the NCB and MCB Acquisitions. Management is seeking to integrate the operations of its two most recent acquisitions as seamlessly and efficiently as possible, while minimizing customer and employee disruption.Over the longer term, the Company will seek to build on the NCB and MCB franchises in the Atlanta metropolitan area through expanded products and services, including expanded branch hours, potential de novo branching in the region and possibly additional acquisitions of financial institutions or branch offices. Reduce Acquired Delinquent Loans and Repossessed Assets.As of March 31, 2010, the Company had approximately $93.6 million of non-performing loans 90 days or more delinquent as well as $35.7 million of real estate owned (“REO”) which were acquired with NCB and MCB, all with FDIC loss share coverage.Additionally, a significant portion of the remaining balance of acquired assets have significant credit risk exposure given the deficiencies in underwriting which led to the failures of these two institutions.Furthermore, the Company has $20.5 million of non-performing assets (“NPAs”) unrelated to the NCB and MCB acquisitions.Charter Financial’s management has sought to take an aggressive stance with respect to the resolution of acquired delinquent loans and REO recognizing that the timely resolution of NPAs will be a key factor in realizing the potential benefits of the acquisitions.Accordingly, the Company has established a team of four Charter Financial employees led by a senior loan officer to be solely dedicated to the resolution of problem assets. Strengthen and Solidify Community Bank Profile.The Company will continue to build its retail banking profile while diminishing the wholesale banking emphasis.In this regard, Charter Financial is seeking to build a diversified balance sheet, positioning the Company as a full-service community bank that offers both retail and commercial loan and deposit products to all the markets currently served by Charter Financial within the I-85 corridor. Growth Strategy.The Company will be seeking to take advantage of the profitable growth opportunities presented within its current market, capitalizing on the expanded retail footprint acquired through NCB and MCB.It is believed that the increased capitalization of the Company following completion of the incremental offering coupled with the possible retrenchment by many competing banks in Charter Financial’s markets owing to asset quality problems will facilitate the ability to undertake moderate retail-oriented growth.Moreover, the Company will seek to supplement retail growth through de novo branching and acquisition. In this regard, Management has indicated that there remain numerous federally-insured banks and thrifts in troubled financial condition (i.e., high NPAs, operating at a loss, weak capital ratios, etc.) and the Company further believes that federally assisted resolutions will continue.Coupled with the Company’s strong pro forma capitalization, Charter Financial believes there may be significant additional opportunities to complete whole bank acquisition transactions with FDIC financial assistance under terms which may be favorable. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.8 Balance Sheet Trends Table 1.1 shows the Company’s historical balance sheet data for the past five fiscal years and as of March 31, 2010.From September 30, 2005 through March 31, 2010, Charter Financial’s assets increased at 4.5% compounded annual rate to equal $1.24 billion as of March 31, 2010.However, a detailed balance sheet analysis suggests that a significant portion of the asset trends have been driven initially by the valuation of Freddie Mac stock and, more recently, by acquisition activity.Specifically, total assets increased $76.8 million in fiscal 2006 to a level of $1.10 billion supported by a $39.5 million increase in the value of Freddie Mac stock.Total assets subsequently declined by $295.8 million through the end of fiscal 2008 driven substantially by a reduction in the investment in Freddie Mac Stock.Total assets increased between the end of fiscal 2008 and March 31, 2010 reflecting the impact of assets acquired with NCB in 2009 and with MB in 2010, net of the impact of the runoff of a portion of the Company’s wholesale funds. Loans have realized a faster growth rate than total assets and thus increased in proportion to total assets from 35.0% at September 30, 2005, to 54.5% at March 31, 2010.Specifically, loans increased at an 15.3% rate over the period from the end of fiscal 2005 through March 31, 2010, while investment securities diminished over the corresponding timeframe, both in dollar terms and in proportion to total assets.Loan growth between fiscal 2005 and 2008, equal to $71.7 million or 20.1%, reflects the Company’s efforts to expand lending on a retail basis primarily in the markets where it maintains a retail branch banking footprint.The loan portfolio increased more substantially through March 31, 2010 primarily as a result of the NCB and MCB acquisitions. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.9 Table I.1 Charter Financial Corporation Historical Balance Sheets (Amount and Percent of Assets)(1) Annual As of the Year Ended September 30, Growth 3/31/2010 Rate Amount Pct Amount Pct Amount Pct Amount Pct Amount Pct Amount Pct Pct (%) (%) (%) (%) (%) (%) (%) Total Amount of: Assets $ 100.0 % $ 100.0 % $ 100.0 % $ 100.0 % $ 100.0 % $ 100.0 % 4.5 % Cash and Cash Equivalents 2.0 % 2.2 % 6.3 % 1.8 % 5.7 % 11.4 % 53.1 % Freddie Mac Stock 25.0 % 26.8 % 19.6 % 0 0.0 % 0 0.0 % 0 0.0 % -100.0 % MBS/CMOs (AFS) 35.1 % 28.1 % 25.8 % 30.3 % 21.5 % 16.2 % -12.0 % Other Investment Securities 1.7 % 3.4 % 3.1 % 4.3 % 0.5 % 0.3 % -28.3 % FHLB stock 1.5 % 1.5 % 1.3 % 1.7 % 1.5 % 1.2 % 0.4 % Loans Held For Sale 0.1 % 0.1 % 0.1 % 0.2 % 0.1 % 0.1 % -12.1 % Non-Covered Loans Receivable, net 35.0 % 34.1 % 39.7 % 53.5 % 49.4 % 37.3 % 6.0 % Covered Loans Receivable, net 0 0.0 % 0 0.0 % 0 0.0 % 0 0.0 % 9.6 % 17.2 % NM Loans Receivable, net 35.0 % 34.1 % 39.7 % 53.5 % 59.0 % 54.5 % 15.3 % Non-Covered Real Estate Owned 0.1 % 0.0 % 0.0 % 0.3 % 0.5 % 0.6 % 52.2 % Covered Real Estate Owned 0 0.0 % 0 0.0 % 0 0.0 % 0 0.0 % 1.1 % 2.9 % NM Total Real Estate Owned 0.1 % 0.0 % 0.0 % 0.3 % 1.7 % 3.5 % 125.1 % Goodwill and Other Intangible Assets 0.6 % 0.5 % 0.5 % 0.7 % 0.6 % 0.4 % -1.6 % BOLI 0 0.0 % 1.1 % 1.3 % 3.6 % 3.2 % 2.5 % NM FDIC Indemnification Asset 0 0.0 % 0 0.0 % 0 0.0 % 0 0.0 % 2.8 % 7.6 % NM Retail Deposits 24.5 % 29.3 % 37.0 % 44.4 % 49.5 % 59.3 % 27.1 % Brokered Deposits and Credit Union CDs 6.8 % 4.6 % 5.1 % 8.0 % 14.3 % 13.6 % 21.8 % Total Deposits 31.4 % 33.9 % 42.1 % 52.4 % 63.8 % 73.0 % 26.0 % Borrowings 37.5 % 30.8 % 26.6 % 33.3 % 24.2 % 17.1 % -12.3 % Accumulated Comprehensive Income 14.6 % 15.7 % 11.4 % (6,849 ) -0.9 % (8,277 ) -0.9 % (3,031 ) -0.2 % NM Total Stockholders' Equity 23.8 % 24.4 % 22.0 % 12.8 % 10.5 % 8.9 % -16.1 % Branch Offices 9 9 9 10 13 17 Ratios are as a percent of ending assets. Source: Charter Financial Corporation's prospectus, SNL Financial, and RP® Financial, LC. calculations. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.10 The Company’s assets are funded through a combination of deposits, borrowings and retained earnings.Deposits have always comprised the majority of funding liabilities for the Company, and recent growth has been supported by the utilization of brokered CDs and deposit funds obtained from credit unions at highly competitive rates (“Credit Union CDs”).The Company is seeking to build the retail deposit base to reduce the reliance on these more volatile funding sources, and deposit growth of $486.4 million since 2008 was largely generated through deposits acquired with NCB and MCB.The level of borrowed funds has diminished over the timeframe shown in Table 1.1 by a 12.3% annual compound rate. The Company’s stockholders’ equity decreased at an 16.1% compounded annual rate, primarily as a result of the repurchase of 500,000 shares in connection with a going private transaction completed in fiscal 2007 and the decline in value of Charter Financial’s Freddie Mac stock investment.The Freddie Mac stock investment, which was the most significant element of volatility in Charter Financial’s equity account, has been liquidated so that future changes in the Company’s equity position will largely be driven by the retention of earnings net of the impact of any capital management strategies (i.e., stock repurchases, dividends, etc.). The Company’s loan portfolio composition reflects efforts to diversify the loan portfolio to include both loans which are higher yielding and/or have shorter durations than the long-term fixed rate mortgage loans which historically comprised the majority of loans in the loan portfolio. Moreover, the loan portfolio changed in the most recent fiscal year owing to the two acquisitions, as the acquired portfolios were oriented towards commercial mortgage and construction loans which accelerated the growth of those portfolios.The Company has segregated its loan portfolio into “covered loans” that were acquired with NCB and MCB and non-covered loans.In the non-covered portion of the portfolio, the concentration of 1-4 family residential loans has declined from 40.8% of total loans in 2005 to just 15.6% of loans outstanding at March 31, 2010.Commercial real estate loans, including multi-family loans, have increased in importance but, due to the growth in covered loans, have decreased from 41.5% of total loans at year end 2005 to 37.0% of total loans at March 31, 2010.Other loans including construction, commercial non-mortgage loans (“C&I loans”) and consumer loans comprise the balance of the loan portfolio and are at comparatively modest levels in relation to the residential and commercial mortgage portfolios.The largest growth in the portfolio has been in covered loans, which have gone from a -0- balance at fiscal year-end 2008 to comprise 35.0% of total loans.This component of the portfolio has been the largest driver of growth over the past 18 months.The covered loans are subject to loss sharing agreements with the FDIC.The loss sharing agreements cover losses on single-family residential mortgage loans for ten years and all other losses for five years. As of March 31, 2010, the balance of covered loans was $213.8 million. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.11 Owing to the factors cited in the strategic discussion, Charter Financial pursued a wholesale leverage strategy designed to enhance its return on equity and overall profitability.As a result, from the mid-1990s through fiscal 2007, investment securities and Freddie Mac stock comprised the majority of the Company’s assets.The Company has intensified efforts to expand its retail banking profile by increasing whole loans and via branching as well as through the recent FDIC acquisitions.As a result, the loan portfolio has increased as a percent of total assets and cash and investments have reduced commensurately.However, cash, cash equivalents and investment securities remain a significant component of the asset portfolio. The Company’s portfolio of mortgage-backed securities (“MBS”) including collateralized mortgage obligations (“CMOs”) equaled $201.6 million, or 16.2% of total assets as of March 31, 2010, while other investment securities totaled $4.0 million, or 0.3% of assets, and cash and interest bearing deposits and term deposits totaled $141.6 million, or 11.4% of assets.As of March 31, 2010, the cash and investments portfolio consisted of cash, interest-earning deposits in other financial institutions, U.S. government agency obligations, and MBS and CMOs issued by Ginnie Mae, Fannie Mae, Freddie Mac and private issuers.Additionally, the Company maintains permissible equity investments such as FHLB stock with a fair value of $15.2 million as of March 31, 2010.All of the Company’s investment securities are classified available for sale (“AFS”) as of March 31, 2010 (see Exhibit I-3 for the investment portfolio composition). As of March 31, 2010, included in Charter Financial’s investment portfolio were CMOs issued by private entities with a gross book value of $61.9 million and an estimated fair value of $52.7 million, indicating a gross unrealized loss of $9.2 million.The Company continually evaluates the securities for other than temporary impairment (“OTTI”) and recorded a charge of $3.5 million quarter ended March 31, 2010 for OTTI purposes.Because they are held in AFS status, the remaining unrealized loss on the privately issued CMOs is reflected in the Company’s equity on an after-tax basis.No major changes to the composition and practices with respect to the management of the investment portfolio are anticipated over the near term.It is the Company’s intent to focus on building the retail banking profile including whole loans funded by retail deposits to the extent possible.At the same time, the level of cash and investments is anticipated to increase initially following the stock offering, pending the targeted longer term redeployment into higher yielding loans. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.12 The Company also maintains an investment in bank-owned life insurance (“BOLI”) policies, which cover the lives of some of the Company’s officers.The purpose of the BOLI program is to help defray the rising costs of employee benefits.The life insurance policies earn tax-exempt income through cash value accumulation and death proceeds.As of March 31, 2010, the cash surrender value of the Company’s BOLI equaled $31.1 million.Charter Financial maintained goodwill and other intangible assets of $5.4 million or 0.4% of assets at March 31, 2010.Goodwill is tested for impairment at least annually. As a result of the NCB and MCB acquisitions, Charter Financial recorded an asset receivable representing the estimated future cash payments under the FDIC assistance agreement with the Company.As of the March 31, 2010, this asset was $94.1 million equal to 7.6% of total assets as of that date.The FDIC assistance receivable will decline in the future as Charter Financial resolves the acquired assets of NCB and MCB covered under the FDIC loss share agreement. The Company’s funding structure reflects a mix of retail deposits and various wholesale funding sources including brokered and credit union CDs as well as FHLB advances. In this regard, Charter Financial pursued a wholesale leveraging strategy whereby the Company utilized borrowings and wholesale deposits (i.e., brokered deposits and credit union CDs) to fund the purchase of investment securities.The purpose of this strategy was to supplement the growth provided by retail operations to generate net interest income from the yield-cost spread realized on the new assets and liabilities.Importantly, the returns on the wholesale leveraging are modest and have not been consistently positive.Moreover, the wholesale funds are a relatively costly funding source in comparison with rates typically paid to attract core retail deposits. In aggregate, deposits have increased at a 26.0% compounded annual rate with the two recent acquisitions representing a significant component of the growth.As of March 31, 2010, retail deposits totaled $737.0 million while the balance of deposit funds were wholesale in nature (i.e., primarily brokered and Credit Union CDs) and totaled $169.5 million.While wholesale deposit sources increased in the most recent fiscal year, a portion of the growth was utilized to fund the repayment of FHLB advances whose balance diminished.Overall, savings and transaction accounts totaled $319.8 million, equal to 35.3% of total deposits as of March 31, 2010 while the balance of deposit funds were comprised of CDs, which totaled $586.8 million, equal to 64.7% of total deposits.Jumbo CDs, those with balances of $100,000 or more, equaled $283.1 million or 31.2% of total deposits and 48.2% of CDs. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.13 FHLB advances and a small amount of repurchase sweep accounts represent the remainder of the Company’s interest-bearing liabilities and equaled $212.2 million as of March 31, 2010, equal to 17.1% of total assets.The Company has been repaying FHLB advances as they mature and if it has sufficient liquidity to fund the repayment.The Company is seek to build the retail deposit base both through acquisition and the retirement of borrowed funds will continue to be a long term objective of management.However, owing to the lengthy maturities of a portion of the Company’s borrowings, the targeted reduction will necessarily be gradual.The maturing of relatively high cost advances will also provide a benefit to earnings in the future.In this regard, the Company has $102 million of advances maturing in the first quarter of calendar 2011 at a weighted average cost of 5.64% which could be replaced with term funds at a rate of at least 3% to 4% lower in today’s lower rate environment. Trends with respect to Charter Financial’s equity position have largely been a function of the valuation of the Company’s Freddie Mac stock investment.Accordingly, the Company’s equity increased during the fiscal 2005 to 2007 timeframe, reflecting the underlying valuation trends for the Freddie Mac shares, while decreasing significantly in fiscal 2008 as the factors leading to the worldwide financial crisis gained momentum and the trading price of Freddie Mac diminished.As of the end of fiscal 2008, the Company’s stockholders’ equity equaled $102.3 million equal to 12.8% of total assets.The Company’s stockholders’ equity continued to diminish in fiscal 2009 as earnings were more than offset by the payment of dividends to the minority shareholders and continued decline in value of privately issued CMOs.The Company’s stockholders’ equity increased in the quarter ended March 31, 2010 as a result of the bargain purchase entry recorded for the MCB acquisition.As of March 31, 2010, Charter Financial’s stockholders’ equity totaled $110.7 million, equal to 8.9% of total assets. The Bank maintained surpluses relative to its regulatory capital requirements at March 31, 2010 and thus qualified as a “well capitalized” institution.The offering proceeds will serve to further strengthen the Company’s regulatory capital position and support further growth, including the ability to complete additional acquisitions in the regional market area.The post-offering equity growth rate is expected to be impacted by a number of factors including the higher level of capitalization, the reinvestment of the offering proceeds, the expense of the stock benefit plans and the potential impact of dividends and stock repurchases. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.14 Income and Expense Trends Table 1.2 shows Charter Financial’s historical income statements for the past five fiscal years and the twelve months ended March 31, 2010.The Company’s profitability over this period ranged from a high of 4.81% of average assets during 2007 to a low of $2.3 million, equal to 0.27% of assets for fiscal 2009.For the twelve months ended March 31, 2010, the Company’s earnings were 0.97% of average assets.The Company’s earnings over the period through fiscal 2008 were significantly influenced by the Company’s Freddie Mac stock investment, both through gains on sale of shares and through dividends paid by Freddie Mac.Since all the Freddie Mac stock was sold in 2008, the Company’s 2009 earnings primarily reflect the results of Charter Financial’s core banking operations.However, the impact of the NCB acquisition completed in 2009 has not been fully reflected since the acquisition was completed at the end of June 2009 and only three months of merged operations are included in the figures for fiscal 2009.The earnings results for the twelve months ended March 31, 2010 reflect the acquisition of MCB and the related bargain purchase accounting entry. The key components of the Company’s core earnings are net interest income non-interest income and operating expenses.Non-recurring income items, consisting of gains and losses on sale, a FHLB prepayment penalty and most recently the acquisition of MCB and OTTI adjustments, have had a varied impact on the earnings over the review period.The level of net interest income has largely paralleled trends with respect to the size of the underlying asset and funding bases over the period reflected in Table 1.2.Specifically, net interest income peaked in fiscal 2006 at $26.0 million, equal to 2.38% of average assets and subsequently declined to a level of $18.0 million, or 2.09% of average assets in fiscal 2009.For the twelve months ended March 31, 2010, net interest income increased to 2.48% of average assets.In this regard, the diminishing level of dividend income (primarily on Freddie Mac stock) was a significant component of the reduction of net interest income as dividends on equity securities totaled $9.2 million in fiscal 2006 and were negligible in the most recent fiscal year.The modest level of net interest income generated by Charter Financial relative to many financial institutions is the result of several factors.First, the Company’s efforts to leverage capital through wholesale investments funded both with wholesale deposit funds and borrowings have limited spreads.Specifically, the Company’s interest rate spread amounted to only 2.08% in fiscal 2009 (see Exhibit I-4) but has increased to 2.90% on an annualized basis for the six months ended March 31, 2010.The spreads for the most recent fiscal year and the quarter ended March 31, 2010 are improvements relative to spreads for fiscal 2007 and fiscal 2008, or 1.00% and 1.47% respectively, the current level nonetheless is remains low in comparison to many financial institutions with a greater proportion of whole loans and/or greater proportion of retail deposits.Additionally, a portion of the term borrowings taken down in prior periods have relatively high interest rates relative to the lower market rates available in today’s low interest rate environment. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.15 Table 1.2 Charter Financial Corporation Historical Income Statements (Amount and Percent of Average Assets)(1) As of the Fiscal Year Ended September 30, 12 months ended March 31, 2010 Amount Pct(1) Amount Pct(1) Amount Pct(1) Amount Pct(1) Amount Pct(1) Amount Pct(1) (%) (%) (%) (%) (%) (%) Interest income $ % $ % $ % $ % $ % $ % Interest expense (21,782 ) -2.02 % (27,801 ) -2.54 % (29,827 ) -2.82 % (26,771 ) -2.95 % (22,599 ) -2.64 % (21,641 ) -2.45 % Net interest income $ 2.13 % $ 2.38 % $ 2.34 % $ 2.16 % $ 2.09 % $ 2.48 % Provision for loan losses (75 ) -0.01 % 0 0.00 % 0 0.00 % (3,250 ) -0.36 % (4,550 ) -0.53 % (5,800 ) -0.66 % Net interest income after provisions $ 2.12 % $ 2.38 % $ 2.34 % $ 1.80 % $ 1.56 % $ 1.83 % Other operating income 0.45 % 0.55 % 0.71 % 1.04 % 0.88 % 0.79 % Operating expense (18,270 ) -1.70 % (21,130 ) -1.93 % (21,926 ) -2.07 % (20,284 ) -2.23 % (21,173 ) -2.47 % (25,133 ) -2.84 % Net operating income $ 0.88 % $ 1.00 % $ 0.98 % $ 0.61 % $ ) -0.03 % $ ) -0.23 % Prepayment penalty on FHLB advance — 0.00 % — 0.00 % — 0.00 % — 0.00 % (1,408 ) -0.16 % (1,408 ) -0.16 % Net gain on sale of property — 0.00 % — 0.00 % — 0.00 % — 0.00 % 0.24 % 0.24 % Net gain on sale of Freddie Mac stock 0.57 % 0.44 % 6.56 % 1.05 % — 0.00 % — 0.00 % Gain (loss) on sale of investments — 0.00 % — 0.00 % — 0.00 % (38 ) 0.00 % 0.25 % 0.25 % OTTI on investments — 0.00 % — 0.00 % — 0.00 % — 0.00 % — 0.00 % (3,527 ) -0.40 % Bargain purchase income — 0.00 % — 0.00 % — 0.00 % — 0.00 % — 0.00 % 1.76 % Total non-operating income $ 0.57 % $ 0.44 % $ 6.56 % $ 1.05 % $ 0.33 % $ 1.69 % Income before income taxes $ 1.44 % $ 1.44 % $ 7.54 % $ 1.65 % $ 0.31 % $ 1.46 % Income tax expense (4,116 ) -0.38 % (2,353 ) -0.22 % (28,877 ) -2.73 % (4,491 ) -0.49 % (306 ) -0.04 % (4,315 ) -0.49 % Net income $ 1.06 % $ 1.22 % $ 4.81 % $ 1.16 % $ 0.27 % $ 0.97 % Estimated Core Net Income Net income $ 1.06 % $ 1.22 % $ 4.81 % $ 1.16 % $ 0.27 % $ 0.97 % Deduct non-recurring items (6,085 ) -0.57 % (4,769 ) -0.44 % (69,453 ) -6.56 % (9,519 ) -1.05 % (2,839 ) -0.33 % (14,936 ) -1.69 % Tax effect (2) 0.22 % 0.17 % 2.53 % 0.40 % 0.13 % 0.65 % Estimate core net income $ 0.71 % $ 0.95 % $ 0.78 % $ 0.52 % $ 0.07 % $ ) -0.06 % Memo: Expense Coverage Ratio (3) 125.39 % 123.05 % 113.19 % 96.66 % 84.83 % 87.39 % Efficiency Ratio (4) 65.74 % 65.91 % 67.90 % 69.85 % 83.01 % 86.87 % Effective Tax Rate 26.51 % 14.99 % 36.18 % 29.89 % 11.66 % 33.35 % Reflects income and expense as a percent of average assets. Assumes a 38.6% effective tax rate for federal & state income taxes. Net interest income divided by operating expenses. Operating expenses as a percent of the sum of net interest income and other operating income (excluding gains on sale). Source: Charter Financial Corporation's prospectus, SNL Financial, and RP® Financial, LC. calculations. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.16 Loan loss provisions had a limited impact on earnings over the fiscal 2005 to fiscal 2007 period, totaling only $75 thousand in fiscal 2005 while the Company did not establish any loan loss provisions in fiscal 2006 and fiscal 2007.Loan loss provisions were comparatively modest over this timeframe as Charter Financial’s NPAs and classified assets were at comparatively low levels consistent with the historical trend.Loan loss provisions have increased materially since the end of fiscal 2007, to equal $3.3 million or 0.36% of average assets in fiscal 2008, $4.6 million or 0.53% of average assets in fiscal 2009 and $5.8 million or 0.66% of average assets for the twelve months ended March 31, 2010.The increase in the level of provisions over the last several fiscal years is both the result of an increasing level of NPAs for the Company and a higher level of loan chargeoffs, both of which are the result of the recessionary economic environment including deterioration of the local real estate markets.At March 31, 2010, the Company maintained valuation allowances of $11.4 million, equal to 2.39% of total non-covered loans and 87.1% of non-covered non-performing loans.Exhibit I-5 sets forth the Company’s loan loss allowance activity during the review period. Other operating income has shown an upward trend in dollar terms and as a percent of average assets since fiscal 2005, from $4.9 million (0.45% of average assets) to $7.0 million (0.79% of average assets) for the twelve months ended March 31, 2010, reflecting Charter Financial’s balance sheet growth, expansion of overall business volumes and continued growth of fee generating products.Additionally, the Company earned material levels of income through the sale of covered call options on Freddie Mac stock through the end of fiscal 2008; income on the sale of covered call options equaled $1.7 million, equal to 18% of total non-interest income in fiscal 2008.The reduction of non-interest income subsequent to 2008 largely reflects the elimination of this income item. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.17 After remaining relatively stable between fiscal 2005 and 2009, the Company’s operating expenses have trended higher in dollar terms and as a percent of average assets through March 31, 2010.Specifically, operating expenses fluctuated in a range between $18.3 million in fiscal 2005 and $21.9 million in fiscal 2007 but increased to $25.1 million or 2.84% of average assets for the twelve months ended March 31, 2010.Although trailing twelve month earnings substantially reflect the costs of the NCB acquisition (completed in June 2009) they do not reflect the costs related to the recent MCB transaction.Such future expenses will not only include the costs of operating the acquired branches but also the increased staffing and management costs related to the resolution of acquired credit impaired loans and REO.Operating expenses are also expected to increase on a post-offering basis as a result of the expense of the additional stock-related benefit plans, as well as the planned branching and growth initiatives which are currently underway.At the same time, continued balance sheet growth and reinvestment of the offering proceeds should offset at least a portion of the anticipated expense increase. Non-operating income and expense have been significant contributors to the Company’s income, primarily consisting of gains on the sale of Freddie Mac stock for the fiscal 2005 to fiscal 2008 period and transaction entries related to the MCB acquisition and OTTI charges for 2009 and 2010.Pre-tax gains on sale of Freddie Mac stock shares ranged from a low of $4.8 million (0.44% of average assets) in fiscal 2006, to a high of $69.5 million (6.56% of average assets) in fiscal 2007.The high level of gains reported in fiscal 2007 reflects the sale of a large number of shares used to generate cash which the Company utilized to delist its common stock from the Nasdaq Global Market and deregister its common stock with the Securities and Exchange Commission.The Company sold its remaining investment in Freddie Mac stock in fiscal 2008 thus eliminating the potential for gains on sale from this source in the future.In the twelve months ended March 31, 2010, net non-operating income totaled $14.9 million and consisted of five components as follows: (1) prepayment penalty expense of $1.4 million on FHLB advances; (2) a gain on the sale of property of $2.2 million; (3) gains on the sale of investment securities totaling $2.1 million; (4) OTTI charges on private issuer CMOs of $3.5 million; and (5) a bargain purchase gain of $15.6 million related to the acquisition of MCB. The Company’s average tax rate has ranged between 11.66% and 36.18% over the last five fiscal years and equaled 33.35% in twelve months ended March 31, 2010.The Company’s tax rate has been below the statutory rate of 38.6% (combined effective federal and state tax rate) owing to the tax advantaged treatment of cash dividends on the Freddie Mac stock investment through fiscal 2008 and as a result of income on BOLI, which is tax exempt. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.18 Between 2005 and 2008, the Company’s efficiency ratio fluctuated in a narrow range from 65.7% to 69.9%.The efficiency ratio has increased to a level of 86.9% in the twelve months ended March 31, 2010 as a result of the deterioration in the Company’s core earnings components.Specifically, net interest income after loan loss provisions has declined, other operating income has declined and operating expenses have increased.In the future, the efficiency ratio may improve and the underlying core earnings rate may be subject to increase as Charter Financial’s management believes that the NCB and MCB acquisitions will be accretive to the Company’s earnings over the long-term.Moreover, on a post-offering basis, the efficiency ratio may show some improvement from the benefit of reinvesting the proceeds.However, a portion of the benefit is expected to be offset by the increased expense of the stock benefit plans. Interest Rate Risk Management In recent years, the Company has pursued several strategies to manage interest rate risk.These strategies include: ● Investing in 1-4 family adjustable rate loans (subject to constrained customer demand) which more closely match the repricing of the Company’s funding base compared to fixed rate loans; ● Selling longer term fixed rate mortgage loans to generate fee income without incurring the interest risk of holding longer term fixed rate mortgage loans; ● Diversifying into other types of short-term or adjustable rate lending, including primarily commercial, construction, and consumer lending, including home equity lending; ● Building a community bank orientation so as to facilitate an increase in core deposit funds with a longer duration andnon-interest fee income; ● Maintaining an investment portfolio, comprised of high quality, liquid securities and maintaining an ample balance of securities classified as available for sale; ● Maintaining a strong capital position, which provides for a favorable level of interest-earning assets relative to interest-bearing liabilities; and ● Emphasizing strong underwriting to maintain asset quality. The rate shock analysis as of March 31, 2010 (see Exhibit I-6) as prepared by OTS for the Bank, reflects a liability sensitive position with the net portfolio value (“NPV”) declining by 4.7% pursuant to a positive 200 basis point instantaneous and permanent rate shock, resulting in a post-shock NPV ratio equal to 9.42%.One factor impacting the Company’s interest rate risk which is particularly difficult to quantify is the degree to which deposits will reprice in a response to a change in interest rates.Several factors potentially make the Company’s deposit costs somewhat more volatile than many similar institutions.Specifically, the Company prices its deposits in the upper end of the competitive range which may result in a more rate sensitive depositor base.Additionally, the Company has a high level of brokered and credit union CDs which are particularly sensitive with regard to the offered deposit rate. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.19 Lending Activities and Strategy The Company’s lending activities have been focused on three principal elements as follows: (1) commercial and multi-family mortgage lending; (2) 1-4 family residential mortgage lending for portfolio; and (3) secondary market operations where Charter Financial originates loans for resale (servicing has been retained by the Company in the past but recent activity has consisted of selling loans with the servicing rights released).The Company also maintains smaller balances of construction and development loans as well as consumer loans (including home equity loans as well as other forms of consumer installment credit), and commercial business loans.The Company has pursued loan diversification with the objective of enhancing yields and overall earnings levels while also improving the interest sensitivity of assets.Charter Financial is also initiating retail and commercial lending in the markets served by NCB and MCB branches.In this regard, the Company intends to employ one commercial and one consumer loan officer in these markets to facilitate management’s lending objectives. The foregoing strategy is consistent with Charter Financial’s community bank orientation and is evidenced in the Company’s loan portfolio composition.Details regarding the Company’s loan portfolio composition and characteristics are included in Exhibits I-7 and I-8.As of March 31, 2010, non-covered commercial and multi-family mortgage loans comprised the largest segment of the loan portfolio and totaled $270.8 million, equal to 37.0% of total loans.The second largest component of the loan portfolio is covered loans acquired with NCB and MCB that totaled $256.0 million, or 35.0% of total loans.Permanent non-covered mortgage loans secured by 1-4 family properties totaled $114.4 million, or 15.6% of total loans.The balance of the loan portfolio is comprised of smaller balances of non-covered commercial non-mortgage, construction and consumer loans. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.20 Commercial real estate lending.As of March 31, 2010, commercial real estate and multi-family loans totaled $270.8 million or 37.0% of total loans.Commercial and multi-family mortgage lending has become an integral part of the Company’s operating strategy and one area of lending that the Company will continue to grow and emphasize, especially with the plan to hire additional commercial lenders for the new markets accessed by the NCB and MCB acquisitions.Charter Financial began pursuing income property lending due to the market opportunity, management expertise, and as substantial residential mortgage lending competition had reduced the profitability of 1-4 family lending.Additionally, such loans typically carry superior yields, better interest rate risk characteristics and larger loan balances relative to residential mortgage loans.Commercial and multi-family mortgage lending has also been an attractive way for Charter Financial to broaden its range of customer relationships.Commercial and multi-family mortgage loans are generally made to Georgia or Alabama entities and are secured by properties in the same states.Commercial real estate/multi-family loans are generally extended up to an 80% LTV ratio and require a debt-coverage ratio of at least 1.15 times.Multi-family mortgage loans are originated for both new and existing properties and cover apartments for a wide range of tenant income levels.Commercial mortgage loans originated by Charter Financial are typically secured by offices, hotels, strip shopping centers, land, convenience stores, etc, principally within Georgia and Alabama. Commercial real estate lending involves additional risks as compared with one-to-four family residential lending.Therefore, the commercial real estate loans generally have higher rates and shorter maturities than the Company’s residential mortgages.The Company offers commercial real estate mortgages at fixed rates and adjustable rates tied to the prime rate.However, a portion of the commercial real estate portfolio is tied to yields on US Treasury securities or LIBOR.The Company currently offers fixed rate terms of 3 to 7 years; however, in prior years the Company had fixed rate loans with maturities of up to 25 years.Charter Financial’s commercial/nonresidential lending is virtually all real estate based. Underwriting criteria include loan-to-value, debt coverage, secondary source of repayment, guarantors, net worth of borrower and quality of cash flow stream.In the future, predicated on an improving credit and market environment, management is targeting to increase the portfolio.In this regard, the retrenchment of many competing lenders from this segment of the market is believed to provide Charter Financial with an opportunity to expand the portfolio while realizing strong risk-adjusted returns. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.21 1-4 family residential loans.As of March 31, 2010, 1-4 family residential real estate loans totaled $114.4 million or 15.6% of total loans.The Company currently originates mortgages at all offices of the Company, but utilizes the Company’s LPOs as centralized origination and processing centers.Charter Financial originates both fixed rate and adjustable rate one-to-four family loans with conforming loans with maturities in excess of 15 years originated for resale into the secondary market, generally on a servicing released basis.The Company originates one- to four-family loans with LTV ratios up to 95% and are generally subject to a maximum LTV ratio of 80%, with private mortgage insurance (“PMI”) being required for loans in excess of this LTV ratio.The substantial portion of 1-4 family mortgage loans originated is secured by residences in Georgia and Alabama.As of September 30, 2009, of the loans with maturities in excess of one year, approximately 35% of the portfolio was comprised of fixed rate mortgage loans and 65% was comprised of either adjustable rate mortgage loans (“ARMS”) or hybrid loans with fixed rates for the first one, three, five or seven years of the loans and adjustable thereafter.After the initial term, the interest rate generally adjusts on an annual basis at a fixed spread over the monthly average yield on United States Treasury securities, the Wall Street Journal Prime, or LIBOR.The interest rate adjustments are generally subject to a maximum increase of 2% per adjustment period and the aggregate adjustment is generally subject to a maximum increase of 6% over the life of the loan.Charter Financial generally retains for their portfolio conforming loans with maturities shorter than 15 years or that have interest rate resets or balloon terms, as well as nonconforming loans.Nonconforming loans generally have interest rate resets or maturities of less than 30 years.Management’s current strategy is to sell loans with servicing released instead of retaining the servicing owing to profitability considerations. Traditionally, the Company has sought to differentiate itself in the area of non-conforming lending programs and while the risks of non-conforming lending may be somewhat higher, Charter Financial believes it is more than compensated for the risk in terms of the yield earned and the shorter repricing structure of the loans it originates and places into portfolio.Additionally, while Charter Financial makes non-conforming loans, the credit quality of the loan portfolio is largely unaffected (vis-à-vis a typical conforming portfolio) as the majority of the non-conforming loans originated are non-conforming due to factors unrelated to credit quality (i.e., high acreage, leased land or multiple structures, newly self employed, etc.).The loans may also be non-conforming as a result of a credit record which reflects some blemish, but which Charter Financial’s management does not believe impairs the borrower’s ability to repay the loan.Thus, the non-conforming loans Charter Financial is originating are generally not subprime loans. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.22 Construction loans.Consistent with the Company’s community bank strategy, lending on construction and development loans has been an integral part of Charter Financial’s lending strategy and such loans totaled $50.2 million, equal to 6.9% of total loans.While current market conditions have suppressed demand for construction and development loans, the Company sees opportunities in the market to lend to strong borrowers as many previously active construction lenders are focused on addressing asset quality issues on poorly underwritten loans (a widespread issue in the Company’s markets).The reduction of construction lenders has dramatically reduced the supply of construction loans and there is the opportunity to lend to borrowers with superior liquidity, capital and management skills. Charter Financial intends to remain an active participant in this segment of the lending market, primarily through its LPO in Norcross, Georgia.Construction lending activity is largely for the construction of 1-4 family residences, with lesser activity for multi-family and nonresidential real estate projects on a select basis.The Company offers two principal types of construction loans:builder loans, including both speculative (unsold) and pre-sold loans to pre-approved local builders and construction/permanent loans to property owners which are converted to permanent loans at the end of the construction phase.The number of speculative loans extended to a builder at one time is dependent upon the financial strength and credit history of the builder.The Company generally limits speculative loans to builders with superior liquidity, capital and management skills and limits the number of outstanding loans on unsold homes under construction within a specific area.Development loans are primarily originated for the development of residential properties. Commercial business and consumer loans.To a much lesser extent, Charter Financial originates non-mortgage loans, including commercial and consumer loans, which in the aggregate totaled $40.8 million, or 5.6% of total loans as of March 31, 2010.The majority of Charter Financial’s non-mortgage loans consist of consumer loans including loans on deposit, second mortgages, home equity lines of credit, auto loans and various other installment loans.The Company primarily offers consumer loans (excluding second mortgage loans and home equity lines of credit) as an accommodation to customers.Charter Financial’s consumer lending generally follows accepted industry standards for non sub-prime lending, including credit scores and debt to income ratios.Additionally, the underwriting standards applicable to home equity credit lines are similar to those applicable to one-to-four family first mortgage loans, and slightly more stringent credit-to-income and credit score requirements.The Company plans to employ a consumer lender to initiate retail lending in the expanded market while helping former NCB and MCB customers became familiar with the expanded product offerings available to them through Charter Financial. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.23 The Company’s commercial lending is generally limited to terms of five years or less.The Company typically collateralizes these loans with a lien on commercial real estate, or very rarely, with a lien on business assets and equipment.The Company also generally requires the personal guarantee of the business owner.Interest rates on commercial loans generally have higher yields than residential or commercial real estate loans due to the risk inherent in this type of loan. The majority of the Company’s commercial loans are secured by a security interest with some real estate in addition to inventory, accounts receivable, machinery, vehicles or other assets of the borrower.The Company carefully analyzes the capacity of the borrower to repay before granting a commercial loan.In addition, the liquidity and adequacy of collateral, if any, is considered. Covered loans.As of March 31, 2010, the Company maintained covered loans acquired with NCB and MCB totaling $256.0 million equal to 35.0% of total loans.As of that date, the portfolio of covered loans were concentrated in commercial real estate loans (38% of total covered loans), construction loans (30% of total covered loans) and lesser amounts of commercial business, 1-4 family residential and consumer loans.The acquired NCB and MCB loan portfolios are in runoff mode, particularly with regard to the non-performing segment of the portfolio which the Company is seeking to resolve as quickly as possible.Losses incurred on the portfolio are covered by the FDIC indemnification agreement ($94.1 million at March 31, 2010) which will reduce as loss sharing payments are received from the FDIC.At March 31, 2010, the net balance of covered loans included an accretable discount of $23.6 million, a non-accretable discount of $18 million and allowances for loan losses (non-impaired portion of the covered loans) of $11.4 million. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.24 Asset Quality The Company’s asset quality has historically been strong but the level of NPAs has been trending upward in recent periods reflecting weakness in the local real estate market.Additionally, the Company acquired credit impaired assets as a result of the NCB and MCB acquisitions which increased the reported balance of NPAs and delinquent loans.Importantly, the acquired credit-impaired assets are covered under the FDIC loss sharing agreement and have also been marked-to-market creating significant purchase discounts including a portion which is accretable.Management believes that the accretion of the purchase discounts coupled with the presence of fair value non-accretable discounts to account for the current market value of the assets minimize the risk of the acquired assets to the Company’s equity and earnings.In order to maximize the potential recoveries in acquired distressed assets and to increase the benefit of the NCB and MCB acquisitions to the Company, Charter Financial has taken an aggressive stance with respect to the resolution of nonperforming assets and classified assets related to these acquisitions, including the following actions: ● Establishment of a loan resolution group to manage the distressed loan portfolio.The four employee resolution group is headed by an experienced banker who has served as the Company’s senior loan administrator and most recently as president of the LaGrange region. ● Retaining lending personnel, where appropriate, from NCB and MCB to assist the resolution group in working out of the problem assets as quickly as possible, while minimizing the resolution costs to both Charter Financial and the FDIC. ● Review of all nonperforming loans by CharterBank’s counsel to assist in establishing a foreclosure strategy.As of March 31, 2010, foreclosure proceedings have been aggressively pursued for delinquent loans. A thorough review of the performing loan portfolio is also being prepared with the objective of and comprehensive and aggressively classifying all loans appropriately such that resolution plans can be established to return the delinquent assets to an earning form.The balance of the foregoing analysis of the will focus on the Company’s non-covered assets, the majority of which were originated or purchased by Charter Financial.As reflected in Exhibit I-9, the non-covered NPA balance was $20.5 million, equal to 2.53% of non-covered assets.The balance of valuation allowance totaled $11.4 million and the ratio of allowances to total non-covered loans equaled 2.39% while reserve coverage in relation to non-covered non-performing loans was 87.1%.The Company has established detailed asset classification policies and procedures which are consistent with regulatory guidelines.Detailed asset classifications are reviewed monthly by senior management and the Board.Additionally, the Company performs a review of major loans at least annually while also performing reviews of randomly selected homogenous loans.Pursuant to these procedures, when needed, the Company establishes additional valuation allowances to cover anticipated losses in classified or non-classified assets.Such reserve adequacy reviews are conducted by management on at least a quarterly basis. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.25 Funding Composition and Strategy Charter Financial funded operations with a combination of retail and wholesale deposits, as well as borrowings.As noted earlier, transitioning the funding liabilities to a retail-oriented deposit base is an important strategic objective of the Company.As of March 31, 2010, deposits totaled $906.6million which reflects the addition of $181 million of deposits with the NCB acquisition and $295 million of deposits with the MCB acquisition.Retail deposits totaled $737.0 million equal to 81.3% of total deposits while the balance of deposits was wholesale in nature (i.e., primarily brokered and credit union CDs and totaled $168.9 million, equal to 18.6% of deposits).Lower costing savings and transaction accounts totaling $319.8 million and comprised approximately 35.3% of the Company’s deposits at March 31, 2010 (see Exhibit I-10).The proportion of savings and transaction accounts reflects a modest increase over the last several fiscal years as the Company has intensified its marketing efforts in this regard and owing to the recent acquisitions which included some savings and transaction accounts.The balance of the deposit base is comprised of CDs, 77.7% of which have remaining maturities ofnine months or less.As of March 31, 2010, CDs with balances equal to or in excess of $100,000 equaled $283.1 million, equal to 48.2% of total CDs and 31.2% of total deposits. Borrowings have been utilized primarily as a supplemental funding source and as a source of utilized to fund the Company’s wholesale leveraging strategies (see Exhibit I-12).As of March 31, 2010, the Company’s borrowings consisted of FHLB advances of $212.0 million and a modest amount of repurchase sweep accounts of $0.2 million.Total borrowings comprised 17.1% of total assets.Most FHLB advances have maturities of five years or less.Importantly, the weighted average rate of Charter Financial’s was 4.91% as of March 31, 2010 which is substantially above the prevailing market rate, and the maturing of high cost advances including $102 million of advances maturing in the first quarter of calendar 2011 at a weighted average cost of 5.64% may potentially benefit the Company’s spreads and earnings in the future. Subsidiary Charter Financial Corporation has no direct or indirect subsidiaries other than CharterBank.The Bank currently does not operate any wholly-owned subsidiaries. RP® Financial, LC. OVERVIEW AND FINANCIAL ANALYSIS I.26 Legal Proceedings On September 11, 2009, Mike Horton, a shareholder of Charter Financial Corporation, filed a shareholder derivative action (Civil Action File No. 09-CV-1277) in the Superior Court of Troup County, State of Georgia, on behalf of Charter Financial Corporation and Charter Bank.The complaint names the current directors and one former director of Charter Financial Corporation and Charter Bank as defendants (the “Individual Defendants”) and also names Charter Financial Corporation and Charter Bank as derivative defendants.The complaint generally alleges that the Individual Defendants acted negligently, breached their fiduciary duties, and acted with bad faith in connection with Charter Financial Corporation’s and Charter Bank’s investments in stock of Freddie Mac, including their decisions as to whether and when to sell such stock.The complaint seeks monetary damages from the Individual Defendants in an amount to be determined and other unspecified relief for the benefit of Charter Financial Corporation and Charter Bank.The Individual Defendants have answered, denying liability, and have filed motions to dismiss.The Individual Defendants believe that the allegations of wrongdoing are without merit and intend to defend the lawsuit vigorously. RP® Financial, LC. MARKET AREA ANALYSIS II.1 II. MARKET AREA ANALYSIS Introduction Charter Financial’s business plan objectives over the last decade have been focused on expanding the retail banking franchise along the I-85 corridor from the Atlanta metropolitan area southwest through eastern Alabama.In this regard, the Company’s recent acquisition activity has substantially bolstered the Company’s presence in western Georgia up through the Atlanta metropolitan area.The Company operates a total of 17 offices in Alabama and Georgia with the markets represented set forth in the schedule below. No. of Branches Georgia Markets Gwinnett County 1 Troup County 4 Coweta County 2 Carroll County 1 Newton County 1 Fayette County 1 Haralson County 1 Alabama Markets Lee County 4 Chambers County 2 Total Branches 17 The Company recently acquired six branches in Georgia, along the I-85 corridor, through the NCB and MCB acquisitions, including two branches in Coweta County, two branches in Fayette County and one branch each in Carroll and Newton Counties.Subsequent to the acquisitions, management closed one of the Fayette County offices (Peachtree City) consolidating it with a nearby office. RP® Financial, LC. MARKET AREA ANALYSIS II.2 The main office in West Point and the two Valley, Alabama offices serve the Valley area consisting of West Point, Georgia, Lanett, Alabama and Valley, Alabama.The LaGrange branches serve an adjacent community on the I-85 corridor and four branches serve the western portions of the market area in Auburn-Opelika/Lee County, Alabama area.The Company also operates loan production offices (“LPOs”) in Columbus and Norcross, Georgia.Geographic expansion through LPOs has benefited the Company by extending the reach of its lending market without incurring the significant costs associated with retail branch banking.The LPOs have provided the Company with a market entrée at a limited upfront cost as the Company sought to expand the market area to nearby counties along the I-85 corridor, which is anchored by Auburn, Alabama and Atlanta and Columbus, Georgia.The NCB and MCB acquisitions also gave the Company the ability to expand into non-overlapping, yet complementary markets, as these locations are close enough to be operationally efficient, but don’t significantly overlap the Company’s existing retail banking footprint.A map showing the Company’s office coverage, including the recent enhancement of market coverage through the recent acquisitions, is set forth below and details regarding the Company’s offices and recent trends with respect to market interest rate levels are set forth in Exhibit II-1 and II-2, respectively. Charter Financial Corporation Map of Branches RP® Financial, LC. MARKET AREA ANALYSIS II.3 Interest Rate Environment As of December 2008, the Discount Rate had been lowered to 0.50%, and the Federal Funds rate target was 0.00% to 0.25% reflecting the Federal Reserve’s response to the deteriorating economy.These historically low rates were intended to enable a faster recovery of the housing industry, while at the same time lowering business borrowing costs.The Federal Funds rate has remained in effect through May 21, 2010.The effect of the interest rate decreases since mid-2008 has been most evident in short term rates, which decreased more than longer term rates, increasing the slope of the yield curve.At the Federal Reserve’s late-April meeting, the Federal Reserve held its target rate steady and signaled that it would be at least several months before they raise short-term interest rates.As of May 21, 2010, one- and ten-year U.S. government bonds were yielding 0.35% and 3.20%, respectively, compared to 0.56% and 3.53%, respectively, from the end of the second calendar quarter of 2009.This has had a positive impact on the net interest margins of many financial institutions, as they rely on a spread between the yields on longer term assets and the costs of shorter term funding sources.However, institutions who originate substantial volumes of prime-based loans have given up some of this pickup in yield as the prime rate declined to 3.25% on December 16, 2008 and has not changed as of May 21, 2010. Looking forward, there are general expectations that interest rates will begin to increase in 2010 as the economy continues its recovery and as the Fed seeks to curtail inflationary pressures.Based on the consensus outlook of 55 economists surveyed by The Wall Street Journal in February 2010, the economy is expected to expand around 3% for 2010.GDP growth is not expected to make a significant dent in the unemployment rate, as the surveyed economists on average expected the unemployment rate to only fall to 9.4% by the end of 2010.Most of the respondents said the Federal Reserve would not raise rates until the third quarter of 2010 at the earliest. Market Area Demographics The following section presents demographic details regarding Charter Financial’s market area.Demographic and economic growth trends, measured by changes in population, number of households, per capita income and median household income, provide key insight into the health of the Company’s market area (see Table 2.1).Demographic statistics reflect that the markets in the Valley area where the Company has historically been based (i.e., Troup County, Georgia and Chambers County, Alabama) indicate that these markets possess small population bases (a population of 65,000 for Troup County and 35,000 for Chambers County).Moreover, population growth in these markets where the Company generates a significant portion of its retail deposits has been limited, at levels below the recent historical average for the State of Georgia. RP® Financial, LC. MARKET AREA ANALYSIS II.4 In view of the foregoing, the Company hasexpanded outside of the Troup and Chambers County market areas, both through acquisition and de novo branching, focusing on areas within the targeted I-85 corridor which are either larger in terms of the total population and/or which possess more favorable growth trends.The characteristics for markets such as Gwinnett, Coweta, Carroll, Fayette, Haralson and Newton Counties are evidenced in the demographic data in Table 2.1 and reflect that all three have either greater population bases or more favorable growth trends than the Company’s markets in the Valley area.However, it is important to factor in the extent to which the growth trends for these markets may have been impacted by the severe recession experienced in the Company’s Georgia and Alabama markets. Income statistics further reflect the limited opportunity available for a financial institution in the Company’s historical markets.Specifically, income levels and income growth rates as measured by median household income and per capita income statistics are comparatively low in relation to the state and national aggregates.However, income levels are generally higher relative to markets where the Company has recently expanded (Gwinnett, Fayette, Newton and Coweta Counties) which are proximate to Atlanta with its higher paying jobs. Household income distribution measures further imply that the Company’s market area closer to Atlanta contains higher overall income levels, while the more rural areas contain lower income levels, as the income distribution measures indicated significantly higher percentages of households with incomes above $50,000 for Gwinnett, Fayette, Newton, and Coweta Counties, compared to the state and the nation.Conversely, the proportion of households with income levels with below $50,000 was 57.5% in Troup County and 66.7% in Chambers County. RP® Financial, LC. MARKET AREA ANALYSIS II.5 Table 2.1 Charter Financial Corporation Summary Demographic Data Year Growth Rate Growth Rate 2000-2009 2009-2014 (%) (%) Population(000) United States 1.1 % 0.9 % Georgia 2.2 % 1.8 % Gwinnett County 3.9 % 2.9 % Troup County 59 65 68 1.2 % 0.7 % Coweta County 89 4.0 % 3.1 % Carroll County 87 3.3 % 2.3 % Newton County 62 5.9 % 4.2 % Fayette County 91 2.2 % 1.5 % Haralson County 26 29 31 1.4 % 1.0 % Lee County, Alabama 1.8 % 1.6 % Chambers County, Alabama 37 35 34 -0.5 % -0.6 % Households(000) United States 1.1 % 0.9 % Georgia 2.2 % 1.8 % Gwinnett County 3.7 % 2.8 % Troup County 22 24 25 1.2 % 0.8 % Coweta County 31 45 52 4.0 % 3.1 % Carroll County 32 43 48 3.4 % 2.4 % Newton County 22 37 45 5.9 % 4.3 % Fayette County 32 39 42 2.3 % 1.6 % Haralson County 10 11 12 1.5 % 1.1 % Lee County, Alabama 46 56 61 2.2 % 1.8 % Chambers County, Alabama 15 14 14 -0.2 % -0.4 % Median Household Income($) United States $ $ $ 2.9 % 0.8 % Georgia 3.2 % 0.6 % Gwinnett County 3.5 % 1.2 % Troup County 2.1 % 0.4 % Coweta County 2.7 % 1.3 % Carroll County 2.5 % 1.5 % Newton County 3.0 % 1.2 % Fayette County 3.0 % 1.0 % Haralson County 2.1 % 1.2 % Lee County, Alabama 1.9 % 0.9 % Chambers County, Alabama 1.8 % 1.0 % Per Capita Income($) United States $ $ $ 2.6 % 0.9 % Georgia 2.7 % 1.1 % Gwinnett County 3.5 % 0.6 % Troup County 1.6 % 0.5 % Coweta County 2.6 % 0.7 % Carroll County 2.0 % 0.8 % Newton County 2.5 % 0.9 % Fayette County 3.8 % 0.8 % Haralson County 1.6 % 0.7 % Lee County, Alabama 1.6 % 0.7 % Chambers County, Alabama 1.7 % 0.7 % 2ncome Dist.(%) $ + United States 20.9 % 24.5 % 35.3 % 19.3 % Georgia 20.7 % 23.1 % 36.8 % 19.4 % Gwinnett County 7.3 % 14.1 % 41.3 % 37.3 % Troup County 29.9 % 27.6 % 33.2 % 9.4 % Coweta County 13.9 % 20.1 % 41.4 % 24.7 % Carroll County 26.2 % 25.0 % 38.4 % 10.3 % Newton County 15.9 % 23.5 % 46.3 % 14.3 % Fayette County 6.5 % 12.0 % 36.4 % 45.1 % Haralson County 31.7 % 30.8 % 31.8 % 5.8 % Lee County, Alabama 38.8 % 22.9 % 29.3 % 8.9 % Chambers County, Alabama 37.3 % 29.4 % 28.7 % 4.6 % Source: SNL Financial, LC. RP® Financial, LC. MARKET AREA ANALYSIS II.6 Regional/Local Economic Factors Real Estate Market/Bank Failures.Like many markets nationwide, Charter Financial’s market area along the I-85 corridor has been impacted by the recessionary environment.The real estate market has been particularly impacted as the high growth Georgia market became overbuilt resulting in the boom turning to bust.As of April 2010, Georgia maintained the ninth highest foreclosure rate in the United States one foreclosure for every 288 households. The foreclosure rate is up 21.2% from April 2009.The mounting foreclosures on top of an already overbuilt market have brought Georgia to the top of the list in bank failures.A total of 214 banks and thrifts have failed nationwide since 2008, with 124 occurring in 2009 alone and 72 failures year to date through May 2010.The State of Georgia, while home to just 4% of all U.S. banks, reported 11% of the nation's bank failures since the beginning of 2010.More banks have collapsed in Georgia than in any other U.S. state, even compared to California and Florida, who have higher foreclosure rates and posted more foreclosure filings, as of September 2009.Thirty-three Georgia banks have been seized by regulators since 2009, with defaulting construction and development loans playing a significant role in many of the failures. Given the high level of delinquent loans haunting the remaining Georgia-based banks, more financial institution failures are expected.Poorly underwritten loans to builders and developers in the Atlanta area seem to be at the root of many of the failures. Most of the failed Georgia institutions made outsized bets during the real estate boom on residential and commercial construction projects in the Atlanta area.Additionally, a weakened commercial real estate market which has increased delinquencies rates in those portfolios has also contributed to the growing number of problem institutions.The Company recognizes that the overbuilt nature of the real estate market in some areas will also impact the Company, both from an ability to lend over the near term and workout the Company’s non-performing assets, specifically the acquired NCB and MCB non-performing assets. Importantly, Charter Financial’s business plan reflects a belief that the current market dislocation is an opportunity for the Company.First, the level of competition presented by many banks may diminish both from a lending and deposit perspective as competing institutions are forced to retrench in many cases.Second, more bank failures will present the Company with additional acquisition opportunities and the potential to continue to expand its retail depository franchise at relatively low cost. RP® Financial, LC. MARKET AREA ANALYSIS II.7 Unemployment Trends.Rising unemployment rates in the Georgia market are indicative of the weakened economic fundamentals of the Georgia economy.In this regard, the unemployment rate in March 2010 was equal to 10.4% which represents an increase from 9.1% a year prior. Job losses have occurred across the full business spectrum and not just in the construction arena, as trade, manufacturing, and the professional and business services sectors have experienced rising unemployment, as well.Comparative unemployment rates for Georgia, the Company’s market area counties, as well as for the U.S., are shown in Table 2.2.All of the Company’s market area counties reported unemployment rates above the national and state aggregates, with the exception of Gwinnett County (9.5%), Fayette County (9.0%) markets in Georgia and Lee County, Alabama (9.3%).The market area unemployment rates ranged from a low of 9.3% in Lee County, Alabama to 16.9% in the more rural Chambers County, as compared to the State of Georgia at 10.4% and the national unemployment rate reported at 9.7%.Unemployment rates in the Company’s market as well as on a state and national basis have been trending upward for the most recent 12 month period for which data is available, as the regional and national economies have been responding to the troubled housing, credit, and financial sectors that have caused many employers to cut down on employees or limit hiring. Table 2.2 Charter Financial Corporation Market Area Unemployment Trends Region March 2009 Unemployment March 2010 Unemployment United States % % Georgia Gwinnett County Troup County Coweta County Carroll County Newton County Fayette County Haralson County Lee County, Alabama Chambers County, Alabama Source:U.S. Bureau of Labor Statistics. RP® Financial, LC. MARKET AREA ANALYSIS II.8 Market Area Deposit Characteristics Competition among financial institutions in the Company’s market area is also significant, as larger institutions compete for market share to achieve economies of scale while smaller community banks seek to carve out their respective market niches.Among the Company’s competitors are larger and more diversified institutions such as Bank of America and Wells Fargo Bank.Other regional financial institution competitors include a number of smaller locally based commercial banks and savings institutions. Table 2.3 displays deposit market trends for the Company’s market area counties and the State of Georgia as of June 30, 2005 and June 30, 2009.Deposits have increased at an annual rate of 5.4% in Georgia over the time period, with commercial banks deposits increasing at a faster rate than the statewide average, and savings institutions losing deposits over that time period.The loss of deposits by savings institutions is primarily due to the failure of Netbank.As of June 30, 2009, commercial banks held 97.2% of total financial institution deposits in Georgia, an increase four years earlier.The total number of banking institution branch offices in Georgia also increased over the four year period. Annual deposit growth from 2005 to 2009 in the Company’s market area counties ranged from a high of 10.0% in Coweta County to a low of 2.4% in Newton County, Georgia.The market is dominated by commercial banks in all of the market area counties. As of June 30, 2009, the Company was the only savings institution in Troup, Carroll, and Haralson Counties, Georgia and Lee and Chambers Counties in Alabama. The Company’s reported deposit market shares ranged from a low of 0.2% in Gwinnett County to 24.3% in Chambers County, Alabama.The low deposit market share in Gwinnett County is indicative of the competitive markets in close proximity to the Atlanta MSA, while the higher deposit market shares reveal the smaller more rural areas of the Company’s market, more distant from Atlanta. RP® Financial, LC. MARKET AREA ANALYSIS II.9 Table 2.3 Charter Financial Corporation Deposit Summary As of June 30, Deposit Growth Rate 2005-2009 Deposits Market Share Number of Branches Deposits Market Share No. of Branches (Dollars In Thousands) (%) Deposit Summary State of Georgia $ % $ % % Commercial Banks 95.8 % 97.2 % 5.8 % Savings Institutions 4.2 % 2.8 % -5.0 % Gwinnett County $ 100.0 % $ 100.0 % 4.4 % Commercial Banks 96.6 % 97.0 % 4.5 % Savings Institutions 3.4 % 21 3.0 % 22 0.9 % CharterBank 0 0.0 % 0 0.2 % 1 - Troup County $ 100.0 % 21 $ 100.0 % 25 6.4 % Commercial Banks 80.4 % 18 76.6 % 21 5.2 % Savings Institutions 19.6 % 3 23.4 % 4 11.2 % CharterBank 19.6 % 3 23.4 % 4 11.2 % Coweta County $ 100.0 % 46 $ 100.0 % 35 10.0 % Commercial Banks 99.5 % 44 88.2 % 32 6.8 % Savings Institutions 0.5 % 2 11.8 % 3 140.8 % CharterBank 0 0.0 % 0 11.7 % 2 - Carroll County $ 100.0 % 34 $ 100.0 % 36 6.7 % Commercial Banks 89.3 % 34 86.5 % 35 5.8 % Savings Institutions 10.7 % 0 13.5 % 1 - CharterBank 10.7 % 1 13.5 % 1 - Newton County $ 100.0 % 15 $ 100.0 % 22 2.4 % Commercial Banks 77.9 % 12 77.3 % 16 2.2 % Savings Institutions 22.1 % 3 22.7 % 6 3.1 % CharterBank 0 0.0 % 0 4.5 % 1 - Fayette County $ 100.0 % 45 $ 100.0 % 39 4.9 % Commercial Banks 99.6 % 42 100.0 % 39 5.0 % Savings Institutions 0.4 % 3 0 0.0 % 0 -100.0 % CharterBank 0 0.0 % 0 0 0.0 % - Haralson County $ 100.0 % 13 $ 100.0 % 13 5.3 % Commercial Banks 100.0 % 13 93.9 % 12 3.7 % Savings Institutions 0 0.0 % 0 6.1 % 1 - CharterBank 0 0.0 % 0 6.1 % 1 - Lee County, AL $ 100.0 % 36 $ 100.0 % 40 7.9 % Commercial Banks 95.4 % 32 95.0 % 36 7.7 % Savings Institutions 4.6 % 4 5.0 % 4 10.5 % CharterBank 4.6 % 4 5.0 % 4 10.5 % Chambers County, AL $ 100.0 % 10 $ 100.0 % 10 2.8 % Commercial Banks 74.0 % 8 75.7 % 8 3.4 % Savings Institutions 26.0 % 2 24.3 % 2 1.1 % CharterBank 26.0 % 2 24.3 % 2 1.1 % Source: FDIC. RP® Financial, LC. MARKET AREA ANALYSIS II.10 Summary The Company’s primary market area includes a mix of metropolitan markets adjacent to Atlanta and smaller markets in southern Georgia and Alabama.Demographic trends reflect the variance in market area characteristics but, similar to nationwide trends, real estate values have declined throughout the Company’s expanded market area and the Company faces intense competition from larger and more diversified financial institutions.The Company has recently completed the NCB and MCB acquisitions and, based on the current number of troubled banks in the Georgia market, may have the opportunity to bid on additional targets.The Company has stated its intention to continue to evaluate opportunities to increase deposit market share through other acquisitions of financial institutions or establishing additional branch sites, both in existing and contiguous markets.These plans appear to be supported by the market area. RP® Financial, LC.
